Name: Commission Decision No 2870/78/ECSC of 5 December 1978 amending Decision No 3003/77/ECSC requiring undertakings in the iron and steel industry to issue certificates of conformity in respect of certain iron and steel products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-12-06

 Avis juridique important|31978S2870Commission Decision No 2870/78/ECSC of 5 December 1978 amending Decision No 3003/77/ECSC requiring undertakings in the iron and steel industry to issue certificates of conformity in respect of certain iron and steel products Official Journal L 341 , 06/12/1978 P. 0005 - 0005++++COMMISSION DECISION NO 2870/78/ECSC OF 5 DECEMBER 1978 AMENDING DECISION NO 3003/77/ECSC REQUIRING UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY TO ISSUE CERTIFICATES OF CONFORMITY IN RESPECT OF CERTAIN IRON AND STEEL PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 61 THEREOF , WHEREAS THE COMMISSION MUST BE BETTER INFORMED AS TO THE OBSERVANCE OF THE OBLIGATIONS REGARDING MINIMUM PRICES AND THE CERTIFICATES OF CONFORMITY REFERRED TO IN ARTICLE 1 OF DECISION NO 3003/77/ECSC ( 1 ) , IN PARTICULAR BY RECEIVING A COPY OF THE CERTIFICATES OF CONFORMITY FROM THE NATIONAL ADMINISTRATIONS THAT HAVE CARRIED OUT CHECKS ; WHEREAS EXPERIENCE HAS SHOWN THAT IT IS NECESSARY TO MODIFY THE MODEL OF THE CERTIFICATE OF CONFORMITY , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 3003/77/ECSC IS AMENDED AS FOLLOWS : 1 . ARTICLE 2 IS AMENDED TO READ AS FOLLOWS : " ARTICLE 2 UNDERTAKINGS IN THE STEEL INDUSTRY SHALL ISSUE , IN RESPECT OF THEIR DELIVERIES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIP , A CERTIFICATE OF CONFORMITY IN TRIPLICATE SHOWING THAT THE INVOICED PRICES CONFORM TO THE MINIMUM PRICES FIXED BY THE COMMISSION . ONE COPY SHALL BE RETAINED BY THE UNDERTAKING AND THE OTHER TWO SHALL ACCOMPANY THE DELIVERY . THIS CERTIFICATE OF CONFORMITY MUST BE DRAWN UP IN ACCORDANCE WITH THE ANNEXED MODEL CERTIFICATE . ONE COPY OF THE CERTIFICATE OF CONFORMITY SHALL BE TAKEN BY THE NATIONAL ADMINISTRATION , WHICH SHALL CHECK DELIVERIES . IN THE CASE OF INTRA-COMMUNITY TRADE , THIS COPY SHALL BE TAKEN BY THE CUSTOMS AUTHORITIES WHEN THE PRODUCTS ARE RELEASED FOR HOME USE . FOR EXPORTS TO AUSTRIA , FINLAND , NORWAY , SWEDEN AND THE EUROPEAN TERRITORY OF PORTUGAL , ONE COPY OF THE CERTIFICATE OF CONFORMITY SHALL BE RETAINED BY THE CUSTOMS AUTHORITIES UPON COMPLETION OF THE EXPORT FORMALITIES . THE NATIONAL ADMINISTRATION SHALL SEND THE COPIES OF THE CERTIFICATES OF CONFORMITY TO THE COMMISSION WITHIN THREE WORKING DAYS FOLLOWING THE WEEK IN WHICH IT RECEIVES THE CERTIFICATE . IF THE DELIVERY IS NOT ACCOMPANIED BY A CERTIFICATE OF CONFORMITY , THE ADMINISTRATION SHALL SO INFORM THE COMMISSION WITHIN THREE WORKING DAYS AFTER ESTABLISHING THIS FACT . " 2 . THE ANNEX THERETO IS REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 5 DECEMBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 352 , 31 . 12 . 1977 , P . 11 . ANNEX CERTIFICATE OF CONFORMITY 1A SELLER ( 1 ) WAREHOUSE OF 1B INVOICE NUMBER AND DATE ORDER NUMBER AND DATE ( SELLER'S REFERENCE ) SERIAL NUMBERING BY COUNTRY OF DESTINATION 1C CONSIGNEE ( USER OR MERCHANT/STOCKHOLDER ) ( 1 ) 1D PRODUCER ( IF OTHER THAN THE SELLER ) ( 1 ) PLANT OF THIS CERTIFICATE MUST TRAVEL WITH ANY DELIVERY WITHIN THE COMMUNITY SUBJECT TO MINIMUM PRICES 2A COUNTRY WHENCE CONSIGNED 2B COUNTRY OF DESTINATION 3 SELLER'S COMMENTS 4 ITEM NUMBER ; COMMERCIAL DESIGNATION OF PRODUCTS LIST OF PRODUCTS SUBJECT TO MINIMUM PRICES : THE IRON AND STEEL PRODUCTS ARE DEFINED IN ACCORDANCE WITH THEIR COMMERCIAL DESIGNATION : A . BY SHAPE AND DIMENSIONS , IN ACCORDANCE WITH EURONORM 79-69 1 . HOT-ROLLED WIDE STRIP HOT-ROLLED FLAT PRODUCT WOUND IN COILS HAVING REGULAR TURNS , OF A WIDTH EQUAL TO OR GREATER THAN 600 MM . THIS INCLUDES HOT-ROLLED WIDE STRIP WITH GROOVED OR TEAR-DROP PATTERNS OR WITH SOME OTHER RELIEF PRODUCED IN THE ROLLING PROCESS . 2 . MERCHANT BARS - HOT-ROLLED BLACK BARS OF ROUND , HALF-ROUND , SQUARE , HEXAGONAL OR OCTAGONAL CROSS SECTION ( EXCLUDING CONCRETE REINFORCING BARS ) . - FLAT BARS OF RECTANGULAR CROSS SECTION , THE WIDTH OF WHICH DOES NOT EXCEED 150 MM . - BARS PROFILED TO THE SHAPES OF THE LETTERS L ( ANGLES ) , T ( TEES ) OR Z ( ZEDS ) . - SMALL SECTIONS , THE CROSS SECTION OF WHICH IS IN THE SHAPE OF THE LETTERS I , H OR U , THE HEIGHT OF WHICH IS LESS THAN 80 MM . THIS CATEGROY DOES NOT INCLUDE : - PRODUCTS FOR SEAMLESS TUBES OF ROUND OR POLYGONAL CROSS SECTION , - TEES PRODUCED BY LONGITUDINALLY CUT I OR H BEAMS , - STRIP SUPPLIED IN STRAIGHT LENGTHS OR FOLDED BUNDLES , - BULB FLATS AND ANGLES , KNOWN AS SHIPBUILDING SECTIONS , - SPECIAL SECTIONS ROLLED IN STRAIGHT LENGTHS , USUALLY OF SMALL CROSS SECTIONS OR OF HIGHLY SPECIALIZED SHAPE WITH VERY STRICT DIMENSIONAL TOLERANCES . 3 . CONCRETE REINFORCING BARS REINFORCING BARS FOR CEMENT OR CONCRETE , HOT-ROLLED , OF ROUND OR SQUARE CROSS SECTION WITH ROUNDED CORNERS , THE SURFACE OF WHICH IS SMOOTH OR RIBBED . THESE BARS MAY HAVE BEEN SUBJECTED TO A REGULAR TWISTING PROCESS ABOUT THEIR LONGITUDINAL AXIS . CONCRETE REINFORCING BARS ARE NORMALLY SUPPLIED IN STRAIGHT LENGTHS OR IN COILS . B . BY STEEL QUALITIES CATEGORIES THE QUALITIES OR CATEGORIES OF STEELS CONCERNED HERE ARE THOSE APPEARING IN DECISION NO 31/53/ECSC , IN ITS PRESENT VERSION , ON OBLIGATIONS WITH REGARD TO THE PUBLICATION OF PRICES AND CONDITIONS OF SALE FOR BASIC OR QUALITY STEELS . STEEL QUALITIES OR CATEGORIES COVERED BY DECISION NO 37/54/ECSC , AS AMENDED BY DECISION NO 33/58/ECSC , ON OBLIGATIONS WITH REGARD TO THE PUBLICATIONS OF PRICES AND CONDITIONS OF SALE FOR SPECIAL STEELS ARE EXCLUDED ; THESE QUALITIES AND CATEGORIES ARE : ( A ) MANGANESE-SILICON SPRING STEELS ; ( B ) FREE CUTTING SULPHUR , AND LEAD-SULPHUR STEELS ; ( C ) ELECTRICAL STEELS , IRRESPECTIVE OF WATTAGE LOSS ; ( D ) NON-ALLOY CONSTRUCTION STEELS CONTAINING 0,60 % OR MORE OF CARBON ; ( E ) ALLOY CONSTRUCTION STEELS ; ( F ) BEARING STEELS ; ( G ) STAINLESS AND HEAT-RESISTING STEELS ; ( H ) TOOL STEELS ; ( I ) HIGH-SPEED STEELS . THE FOLLOWING ARE INCLUDED : CARBON STEELS CONTAINING LESS THAN 0,60 % CARBON FOR HEAT TREATMENT OR CASE HARDENING , PROVIDED THEIR PHOSPHOROUS AND SULPHUR CONTENTS DO NOT EXCEED 0,035 % AND THAT THEY ARE NOT GOVERNED BY ANY OF THE SPECIAL REQUIREMENTS LAID DOWN IN PARAGRAPH 5.2.3.1 OF EURONORM 20-74 ( GUARANTEED IMPACT VALUE , DEPTH OF HARDENING OR OF CASE HARDENING , SURFACE CONDITION , LIMITING CONTENT OF NON-METALLIC INCLUSIONS , MACHINABILITY ) . 5 . CONCORDANCE BETWEEN INVOICED PRICES AND MINIMUM PRICES *ITEM 1*ITEM 2*ITEM 3*ITEM 4*ITEM 5* 5.0 PRICE LIST(S ) USED****** BASING POINT(S )****** SPECIFICATION : ****** PRODUCT(S )****** QUALITY ( QUALITIES ) ****** SIZE****** LENGTH****** TONNAGE : ****** ORDERED****** DELIVERED****** 5.1 BASIC PRICE****** EXTRA : ****** QUALITY****** SIZE****** QUANTITY****** LENGTH****** PICKLING****** LOADING ON TRUCK/ON BOARD****** PACKING****** OTHER****** EFFECTIVE GROSS PRICE PER TONNE****** 5.2 LESS TOTAL REBATE****** 5.3 APPLICATION OF PARITY RULES****** PLUS : ****** TRANSPORT FROM BASING POINT TO DESTINATION****** ... RAIL ... ROAD ... SEA/BARGE****** LESS ( ACCORDING TO CASE ) : ****** TRANSPORT FROM ... TO DESTINATION****** ... RAIL ... ROAD ... SEA/BARGE****** 5.4 INVOICED PRICE PER ITEM AND PER TONNE****** CURRENCY****** ACCORDING TO CASE : ****** ... DELIVERED****** ... FRANCO FRONTIER****** ... EX WORKS****** ... OTHER****** RESERVED TO ECC***** 5.5 REBATES GRANTED , MAKE-UP AND GROUNDS ... 5.6 INVOICED PRICE ... 5.7 AVERAGE INVOICED PRICE PER TONNE ... DRAWN UP AT ... , ON ... SIGNED : ... STAMP : ... ( 1 ) SURNAME AND FORENAME , OR BUSINESS NAME , COMPLETE WITH NAME AND COUNTRY . NOTE : INSERT " X " ACCORDING TO CASE .